Name: 2009/250/EC: Council Decision of 16Ã March 2009 appointing three members of the European Statistical Governance Advisory Board
 Type: Decision
 Subject Matter: EU institutions and European civil service;  economic analysis;  executive power and public service
 Date Published: 2009-03-20

 20.3.2009 EN Official Journal of the European Union L 74/31 COUNCIL DECISION of 16 March 2009 appointing three members of the European Statistical Governance Advisory Board (2009/250/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Decision No 235/2008/EC of the European Parliament and of the Council of 11 March 2008 establishing the European Statistical Governance Advisory Board (1), and in particular Article 3 thereof, Having regard to the opinion of the Commission, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed as the members representing the Council in the European Statistical Governance Advisory Board for a period of three years:  Sir Tony ATKINSON, Senior Research Fellow, Nuffield College, Oxford, United Kingdom,  Johann HAHLEN, Former President of the Federal Statistical Office, Germany,  Edvard OUTRATA, Former President of the Czech Statistical Office, Czech Republic. Article 2 This Decision shall take effect on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 16 March 2009. For the Council The President A. VONDRA (1) OJ L 73, 15.3.2008, p. 17.